Title: From George Washington to John Hancock, 27 June 1776
From: Washington, George
To: Hancock, John



Sir
New York June 27th 1776.

Upon information that Major Rogers was travelling thro’ the Country under suspicious circumstances I thought it necessary to have him secured. I therefore sent after him. He was taken at South Amboy and brought up to New York. Upon examination he informed Me that he came from New Hampshire, the Country of his usual Abode, where [he] had left his family; and pretended he was destined to philadelphia, on business with Congress.
As by his own Confession he had crossed Hudson’s River at New Windsor, and was taken so far out of his proper and direct Rout to philadelphia, this Consideration added to the Length of Time he had taken to perform his Journey, his being found in so suspicious a place as Amboy, his unnecessary Stay there, on pretence of getting some baggage from New York, and an expectation of receiving Money from a person here of bad Character, and in no Circumstances to furnish him out of his

own Stock, the Major’s reputation, and his being an half pay Officer has encreased my Jealousies about him.
The Business which he informs Me he has with Congress is a secret Offer of his Services; to the End that in Case it should be rejected, he might have his Way left open to an employment in the East Indies to which he is assigned, and in that Case he flatters himself he will obtain Leave of Congress to go to Great Britain.
As he had been put upon his parole by Congress, I thought it would be improper to stay his progress to Philadelphia, should he be in fact destined thither. I therefore send him forward; but (to prevent Imposition) under the Care of an Officer, with Letters found upon him, which from their Tenor seem calculated to recommend him to Congress.
I submit it to their Consideration, whether it would not be dangerous to accept of the Offer of his Services. I am Sir with the greatest respect & esteem Yr Most Obedt Servt

Go: Washington

